DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an abnormality determiner in claim 1, which is being interpreted based on page 5 of the specification as an ECU.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “serious” in claim 10 is a relative term which renders the claim indefinite. The term “serious problem” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The determination of a “serious problem” verses a regular “abnormality” is not clearly defined since the metes and bounds of the term “serious” are not defined in the specification.  For the purposes of examination, the examiner will interpret the claim as reading “determining that there is a problem when…”.  Appropriate amendments are required to convey applicant’s intended meaning.  

Regarding claims 8-13, the terms threshold lapsed pressure, abnormality threshold value, and lapsed pressure are not clearly defined by the specification because they are using different terms in the specification.  For the purposes of examination, the examiner will assume that these terms are referring to the leak determination stop pressure, normal leak determination threshold value, and the current pressure, respectively.  The art will be applied based on this interpretation.  Appropriate correction is required in order to capture the applicant’s intended meaning.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Amano et al. (PG Pub 2003/0192370).

Regarding claim 1, Amano teaches an evaporative fuel processing device (figure 1) for determining a leak in an evaporation piping system (paragraph 91) that is defined by 
a fuel tank (figure 1, element 6) connected to a canister (figure 1, element 8) absorbing evaporated fuel via a vapor passage (figure 1, element 7; paragraph 84), 
an atmospheric on-off valve (figure 1, element 13) provided in an atmospheric passage (figure 1, element 12) that connects the canister and an air opening (paragraph 86), and 
a purge valve (figure 1, element 11) provided in a purge passage (figure 1, element 10) that connects the canister and an intake passage (figure 1, element 2; paragraph 85), 
the evaporative fuel processing device comprising:
a pump (figure 1 element 14), configured to pressurize or depressurize an internal pressure of the evaporation piping system for leak determination (paragraph 86 or 146), pressurizing the internal pressure to a positive value with respect to an atmospheric pressure (paragraph 86) or depressurize the internal pressure to a negative value with respect thereto (paragraph 146);
a pressure sensor (figure 1, element 21), configured to detect the internal pressure (paragraph 89); and
an abnormality determiner (figure 1, element 18; paragraphs 90-91, among others), configured to determine whether (i) the evaporation piping system has a leak hole (paragraph 94; figures 2-4) or (ii) the pump has an abnormality (This is not required to be taught since it is claimed in the alternative with (i).) based on the internal pressure detected by the pressure sensor (paragraph 95 and 111-119; figure 4, S220-226), 
wherein the abnormality determiner shifts to a normal leak determination mode for determining a presence or absence of the leak hole in the evaporation piping system when an absolute value of the internal pressure reaches a target value by an operation of the pump based on an assumption that the pump is normal (figure 2, S106; figures 3 and 4; paragraphs 94-119), and 
determines that the evaporation piping system has the leak hole when the internal pressure of the system is equal to or less than a normal leak determination threshold value after lapse of a determination time from stop of the operation of the pump (figures 3-4, S207-S212 and s218-S226; paragraphs 100-103 and 108-119), or 
shifts to a pump abnormality determination mode for determining abnormality of the pump when an absolute value of the internal pressure does not reach the target value by an operation of the pump (This is not required to be taught since it is claimed in the alternative with the normal leak determination mode.).

(Please note that the limitations that are not required by claim 1 because they are claimed in the alternative are found in Hosoya (PG Pub 2005/0089407) in figures 3 and 4, and could be rejected under 35 U.S.C. 103 if they were positively recited.)  

Regarding claim 5, Amano teaches an abnormality determination device (figure 1, element 18) for use in an evaporative piping system (figure 1; paragraphs 84-89), wherein the evaporative piping system includes:
a fuel tank (figure 1, element 6), 
a pressure sensor configured to measure a pressure (figure 1, element 21; paragraph 89), 
a canister (figure 1, element 8), 
a vapor passage (figure 1, element 7) connecting the fuel tank to the canister (paragraph 84),
a purge passage (figure 1, element 10) leading from the canister to an intake manifold (figure 1, element 2; paragraph 84), 
a purge valve (figure 1, element 11) located in the purge passage (paragraph 84), 
an atmospheric passage (figure 1, element 12) leading from the canister to an atmospheric opening (paragraph 86), 
a pump (figure 1, element 14) located in the atmospheric passage (paragraph 86), and
an atmospheric valve (figure 1, element 13) located in the atmospheric passage (paragraph 86), and located between the pump and the atmospheric opening (paragraph 86), 
wherein the abnormality determination device comprises:
(i) a processor (paragraph 85; figure 1, element 18); and
(ii) a computer-readable storage medium (paragraph 85 and 91, among others), 
wherein the abnormality determination device is configured to:
close the purge valve (figure 3, S200; paragraph 96) and the atmospheric valve (figure 3, S205; paragraph 98);
operate the pump (figure 3, S201; paragraph 96); and
determine whether a first set of conditions is satisfied (figure 3, S203:no and S204:no; paragraph 97).

Regarding claim 6, Amano teaches the abnormality determination device of claim 5, wherein the abnormality determination device is further configured to:
determine that the first set of conditions is satisfied (figure 3, S203:no and S204:no; paragraph 97), wherein the first set of conditions includes: 
(i) determining that a pumping time is less than a maximum pumping time (figure 3, S204:no, paragraph 97), and 
(ii) determining that the pressure is less than a target value (figure 3, S203:no, paragraph 97); and
perform a normal leak determination (figure 3; S203:yes – S226, paragraph 98-119).

Regarding claim 7, Amano teaches the abnormality determination device of claim 5, wherein the abnormality determination device is further configured to:
determine that at least one condition in the first set of conditions is not satisfied (figure 3, S203 and S204; paragraph 97), wherein the first set of conditions includes: 
(i) determining that a pumping time is less than a maximum pumping time (figure 3, S204:no, paragraph 97), and 
(ii) determining that the pressure is less than a target value (figure 3, S203:no, paragraph 97); and
perform an abnormality determination (figure 3, S204:yes and S226, paragraph 97).

Regarding claim 8, Amano teaches the abnormality determination device of claim 7, wherein the abnormality determination includes:
determining an abnormality threshold value based on a lapsed pressure measured when the maximum pumping time lapsed (figure 3, S210, paragraph 102. The abnormality threshold value would be P1; S210 occurs after S204.).

Regarding claim 9, Amano teaches the abnormality determination device of claim 8, wherein the abnormality threshold value:
is a linear function of the lapsed pressure (figure 5, between t1 and t2, P is linear) and
is less than a normal threshold value (figure 5, P1 is less than P0).

Regarding claim 10, Amano teaches the abnormality determination device of claim 7, wherein the abnormality determination includes:
determining that there is a serious problem when a lapsed pressure measured when the maximum pumping time lapsed is greater than a threshold lapsed pressure (figure 3, S204:yes and S226, paragraph 97.  The threshold lapsed pressure would be P1.).

Regarding claim 11, Amano teaches the abnormality determination device of claim 8, wherein the abnormality determination further includes:
determining whether a leaking lapsed pressure measured after a determination time is greater than the abnormality threshold value (figure 3, S221, paragraph 111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (PG Pub 2003/0192370) in view of Hosoya (PG Pub 2005/0089407).

Regarding claim 2, Amano teaches the evaporative fuel processing device of claim 1, wherein the abnormality determiner 
determines the evaporation piping system at least has the leak hole when the absolute value of the internal pressure is equal to or less than a pump abnormality determination threshold value  (figure 4, S221:yes and S224:no, then S226).

Amano is silent as to wherein the abnormality determiner in the pump abnormality determination mode 
compares the absolute value of the internal pressure after lapse of the determination time from stop of the operation of the pump with a pump abnormality determination threshold value that is set to a value smaller than the normal leak determination threshold value in the normal leak determination mode, and 
determines abnormality of the pump when the absolute value of the internal pressure is greater than the pump abnormality determination threshold value.

Hosoya teaches wherein the abnormality determiner in the pump abnormality determination mode 
compares the absolute value of the internal pressure after lapse of the determination time from stop of the operation of the pump with a pump abnormality determination threshold value that is set to a value smaller than the normal leak determination threshold value in the normal leak determination mode (Figure 4, S33, S34:no, S35:no and S38:no leads to S40 where the pump is judged to be abnormal; paragraphs 102-115), and 
determines abnormality of the pump when the absolute value of the internal pressure is greater than the pump abnormality determination threshold value (Figure 4, S38:no and S40; paragraphs 113 and 115; paragraphs 122-124).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the pump abnormality determination mode of Hosoya with the abnormality determiner of Amano since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, including an extra method step to test for an abnormality of the pump would have been obvious in light of the fact that Amano teaches that the pump has a set amount of time to pressurize the system in order to test for a leak. This is basically a test to see if the pump is working properly but is simply not called out as being a pump abnormality determination.  Therefore, combining the method steps of Hosoya for determining pump abnormalities with the method of Amano for determining abnormalities in the evaporative emissions system would be obvious since it would simply allow Amano to specify that it is the pump that is abnormal when the pressure cannot reach the predetermined pressure.  	

Regarding claim 12, Amano teaches the abnormality determination device of claim 11, wherein the abnormality determination further includes:
determining that the leaking lapsed pressure measured after the determination time is greater than the abnormality threshold value  (figure 4, S221:no; paragraph 111. S221 happens after ta has passed in S204.), 
determining that there is no leak hole (So long as S221:no, there is no determination of a leak hole.).

Amano is silent as to the abnormality determination further includes determining that there is a pump abnormality.

Hosoya teaches that the abnormality determination further includes determining that there is a pump abnormality (paragraphs 102-115, and 122-124; figure 4, S33, S34:no, S35:no and S38:no leads to S40 where the pump is judged to be abnormal).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the pump abnormality determination mode of Hosoya with the abnormality determiner of Amano since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, including an extra method step to test for an abnormality of the pump would have been obvious in light of the fact that Amano teaches that the pump has a set amount of time to pressurize the system in order to test for a leak. This is basically a test to see if the pump is working properly but is simply not called out as being a pump abnormality determination.  Therefore, combining the method steps of Hosoya for determining pump abnormalities with the method of Amano for determining abnormalities in the evaporative emissions system would be obvious since it would simply allow Amano to specify that it is the pump that is abnormal when the pressure cannot reach the predetermined pressure.  
 
Regarding claim 13, Amano teaches the abnormality determination device of claim 11, wherein the abnormality determination further includes:
determining that the leaking lapsed pressure measured after the determination time is not greater than the abnormality threshold value (figure 4, S221:yes; paragraph 111. S221 happens after ta has passed in S204.), 
determining that there is a leak hole (Once S221:yes, so long as T1 x 2 > T2, S226 will determine that there is a leak hole.).

Amano is silent as to the abnormality determination further includes determining that there is a pump abnormality.

Hosoya teaches that the abnormality determination further includes determining that there is a pump abnormality (paragraphs 102-115, and 122-124; figure 4, S33, S34:no, S35:no and S38:no leads to S40 where the pump is judged to be abnormal).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the pump abnormality determination mode of Hosoya with the abnormality determiner of Amano since doing so would be an example of applying a known technique to a known method ready for improvement to yield predictable results.  In this case, including an extra method step to test for an abnormality of the pump would have been obvious in light of the fact that Amano teaches that the pump has a set amount of time to pressurize the system in order to test for a leak. This is basically a test to see if the pump is working properly but is simply not called out as being a pump abnormality determination.  Therefore, combining the method steps of Hosoya for determining pump abnormalities with the method of Amano for determining abnormalities in the evaporative emissions system would be obvious since it would simply allow Amano to specify that it is the pump that is abnormal when the pressure cannot reach the predetermined pressure.  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, the prior art of record fails to teach or render obvious wherein the abnormality determiner changes the pump abnormality determination threshold value according to the absolute value of the internal pressure when the pump is stopped or a correlation value thereof in the pump abnormality determination mode.

Regarding claim 4, Amano teaches the evaporative fuel processing device of claim 1, wherein the abnormality determiner counts, as a temporary abnormality, an occasion where the absolute value of the internal pressure does not reach the target value when operating the pump (figure 3, S203:no, S204:yes and S226; paragraph 97), and re-determines whether the absolute value of the internal pressure has reached the target value after restarting the pump when waiting for a predetermined time from the stop of the operation of the pump before restart (figure 4, S215 and S216).  However, the prior art of record does not teach or render obvious when a temporary abnormality count exceeds a specified number, the abnormality determiner shifts to the pump abnormality determination mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Susan E Scharpf/Examiner, Art Unit 3747  

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747